DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
New claim 22 is withdrawn from consideration, due to the fact the limitations recited therein are related to non-elected Figs. 9A-9F as per support from the instant filed specification.

Drawings
The drawings were received on 14 November 2022.  These drawings are accepted.

Response to Arguments
Applicant's arguments filed 14 November 2022 have been fully considered but they are not persuasive. Applicant argues that Figs. 4A-4H of Jung fail to indicate or disclose that an interface includes both a flexing member and an oscillator, wherein the interface is between the fluid reservoir and the fluid body.  The Examiner respectfully disagrees.   Figs. 4B and 4C of Jung clearly disclose an interface comprising elements (432) and (444), wherein the fluid body (90) is on one side of the interface (i.e. above (432)) and a fluid reservoir (438), wherein the flexing member (421) is along one side of interface (444) which connects to interface (432) which comprises a flexible membrane/oscillator.  


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 2, 6, 7, 9, 13-17 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2018/0087956 to Jung et al. Jung et al. disclose an apparatus for use in a borehole and a method for acoustic detection in a borehole (see entire reference) using a pressure transducer (302, 341, 342, 343, 402, 430, 500) (see Figs. 4A-4C, specifically) comprising an interface (424, 444, 474 or, alternatively outer portions of 422, 432, or 544 in Fig. 5A) between a fluid reservoir (408 or 438) and a fluid body (410 or 438, or alternatively 90, or additional reservoir can be provided above 544, see para 0107), the interface including a flexing member (421, 472, 521) which can be implemented as a flexible membrane 420, see para 0084) attached to an optical medium/fiber (403, 533), the pressure transducer configured to covert an acoustic pressure signal within a borehole pressure (see para 0006-0012, 0033 and claims 1 and 16) incident on the pressure transducer to a strain on the optical medium/fiber (see aforementioned paragraphs and claims) along an axis of the optical medium via movement of the flexing member, the acoustic pressure signal propagated by the fluid body; a detector (20, 30) configured to generate acoustic measurement information responsive to received electromagnetic radiation transmitted through the optical medium/fiber along the axis, at least one optical property of the optical medium/fiber being responsive to the strain on the optical medium/fiber (see para 0034 and aforementioned claims); at least one coupled oscillator/flexural element (top left portion of 422 or top portion 432, being flexible membranes and inherently function as an oscillator, since instant filed specification para 0012 states the at least one coupled oscillator may be at least one additional flexing member or in para 0115, such as a flexible membrane), wherein the oscillator is included in the interface (432 and 444) between the fluid reservoir (438) and the fluid body (90); wherein the oscillator displacing a volume of the fluid reservoir responsive to the acoustic pressure signal to modify conversion by the flexing member of component signals of the acoustic pressure signal having a frequency within a frequency range (see para 0032) into the strain on the optical medium/fiber, so that electromagnetic radiation received by the detector represents a modified acoustic pressure signal; wherein the at least one coupled oscillator (i.e. flexural element/membrane) is configured to modify conversion by the flexing member of the component signals by increasing a sensitivity (i.e. amplify movement of the flexing member, see paras 0011 and 0107) of the flexing member to the component signals (as recited in instant independent claim 1 and meeting all method step limitations recited in instant independent claim 16); wherein the coupled oscillator is coupled to the flexing member by the fluid reservoir (as recited in instant dependent claims 2 and 17); wherein the modified acoustic signal includes a filtered signal and an amplified signal (i.e. filtering of ambient noise and low frequency signals and paras 0011 and 0107) (as recited in instant dependent claim 15); further including influencing movement of the flexing member responsive to the component signals with movement of the at least one coupled oscillator responsive to the component signals (as recited in instant dependent claims 6 and 19); and wherein changes in a volume of the fluid reservoir is inherently responsive to movement of the at least one coupled oscillator which influences the movement of the flexing member (as recited in instant dependent claim 7); wherein the at least one coupled oscillator is configured to amplify conversion of the component signals of the acoustic pressure signals within the predefined frequency range into the strain of the optical medium, so that the electromagnetic radiation received by the detector represents the acoustic pressure signal filtered to amply the acoustic pressure signals with a target frequency window (see paras 0011, 0032, 0087, 0096, 0107 and 0125) (as recited in instant dependent claim 9); wherein the flexing member inherently has a first value of an oscillation parameter and at least one of the at least one coupled oscillator has a second value of the oscillation parameter that is inherently different (i.e. cannot be equal) than the first value (as recited in instant dependent claims 13 and 20); wherein the oscillation parameter includes at least one of a geometry (wedge profile and reduced mass, see para 0107); or spring constant (since Figs. 4B and 4C indicate springs/couplings which are an obvious indication of an associated spring constant, and the stiffness of the flexing member ( must have an associated stiffness directly dependent on the material of which it is formed) (as recited in instant dependent claims 14 and 21).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM E.S.T.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	
/JOHN FITZGERALD/Primary Examiner, Art Unit 2855